Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Oct. 5, 2022. Claims 1, 3-7, 12-16, 18-25 and 27-31 are pending. Claims 23 and 24 are withdrawn. Claims 1, 3-7, 12-16, 18-22, 25 and 27-31 are currently examined. 	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 (Previous Rejection – Maintained) Claims 1, 3-7, 12-16, 18-22, 25 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is extended to new claim 31. 
Applicant disagrees with the examiner’s contention and maintains the previously-filed arguments. Applicant argues that claim 1 is now amended to specify that the viral infection is influenza, that the vaccine comprises inactivated virus, and that the claims therefore recite the prevention or treatment of a particular disease and a particular form of vaccine, consistent with the data in the application.
Applicant points to teachings in the specification showing that test subjects were administered doses of 1500 pfu, 2500 pfu or 3500 pfu of inactivated influenza virus, or that 6.4x10-5 ug of antigen was used, etc., arguing that the specification does provide clear supporting data and working examples, using a vaccine composition as defined in the claims, based on inactivated influenza virus, and comprising a dose below the upper limit recited in the claims. Applicant further refers to publications Pearce et al. 2012, Houser et al. 2013 and Laurie et al. 2010, arguing that these references show administration of low dose influenza vaccines to ferrets. Applicant argues that the skilled person would understand that the data in the examples obtained using ferrets would be directly relevant to a similar use in human subjects. 
Applicant’s arguments are not persuasive. Applicant appears to be showing that data obtained from studies on small animal model can be used to deduce data that can be used in human subjects. However, there is no evidence in the specification or publications in the art of vaccine development that data (e.g. the dose values) obtained using small animals can be directly applied to human subjects, who have much higher body mass than small animals, such as mice and ferrets. Therefore, the specification does not provide evidence that the influenza vaccine dose as claimed can be used to treat or prevent influenza infection in human subjects.  

(Previous Rejection – Maintained) Claims 1, 3-7, 12-16, 18-22, 25 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for preventing or treating influenza infection in small rodent animals with inactivated influenza vaccines, does not reasonably provide enablement for the preventing or treatment of generic virus infection in human subjects with the generic influenza virus antigen as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
This rejection is extended to new claim 31. 
Applicant argues that Example 1 explicitly states that ferrets are considered the best animal model for human influenza, and that existing publications Pearce, Houser and Laurie all show that full adult human doses of trivalent influenza vaccine (TIV) induced an immune response in ferrets. Applicant argues that the skilled person would have been aware that data obtained using ferrets would be considered to provide plausible support for a similar treatment in human subjects. 
Applicant argues that clinical data is not required to prove an invention is enabled, and that the invention must be given the presumption of correctness and operativeness. Applicant argues that one of skill in the art would be able to practice the claimed methods without undue experimentation given the teachings in Applicant’s specification and knowledge available to one of skill in the art at the time of invention.
Applicant’s arguments are not persuasive. As indicated above, the issue of this rejection, as well as that of the written description rejection above, is that the claims recite dose values that are obtained from ferrets and specifying use of the same values in human subjects. There is no indication in either the specification or knowledge in the art that the dose values obtained in ferret studies can be directly used in treating or preventing influenza in human subjects. 
Therefore, the specification does not provide support that the claimed ranges of vaccine doses are effective in prevention or treatment of influenza infection in human subjects.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection – Withdrawn) Claims 1, 3-7, 12-16, 18-22, 25 were rejected under 35 U.S.C. 103 as being unpatentable over Yam et al. (Front Immunol. 2015; 6: 207, submitted in IDS filed 02/03/2020), Edwards et al. (US 2009/0324642 A1, published Dec. 31, 2009, submitted in IDS filed 02/03/2020) and Patil et al. (European Journal of Pharmaceutics and Biopharmaceutics 93 (2015) 231–241).
This rejection is withdrawn in view of the amendment filed on Oct. 05, 2022.

(New Rejection – Necessitated by Amendment) Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yam et al. (Front Immunol. 2015; 6: 207, submitted in IDS filed 02/03/2020), Edwards et al. (US 2009/0324642 A1, published Dec. 31, 2009, submitted in IDS filed 02/03/2020) and Patil et al. (European Journal of Pharmaceutics and Biopharmaceutics 93 (2015) 231–241).
These claims are directed to a method of delivering an inactivated influenza vaccine to a human via a mucosal route, specifying the dose of the vaccine being less than 1 ug of antigen without adjuvant and less than 0.04 ug with an adjuvant. It is noted that the claims do not require effects of prevention or treatment.
Yam teaches that during the 2009–2010 influenza pandemic, an adjuvanted, dose-sparing vaccine was recommended for most Canadians. The authors hypothesize that differences exist in the responses to AS03-adjuvanted, low antigen (Ag) dose versus unadjuvanted, full-dose vaccines. They investigated the relationship between Ag dose and the oil-in-water emulsion Adjuvant System AS03. BALB/c mice received two IM doses of AS03A or AS03B with exaggerated dilutions of A/Uruguay/716/2007 H3N2 split virion vaccine Ag. Immune responses were assessed 3 weeks after the booster. Unadjuvanted “high” (3 μg) and low-dose (0.03–0.003 μg) vaccines generated similar serum antibody titers and cytokine secretion patterns in restimulated splenocytes. Compared to unadjuvanted “high-dose” vaccination, both AS03A and AS03B-adjuvanted low-dose vaccines tended to elicit higher serum antibody titers, broader induction of cytokine secretion and generated more influenza-specific antibody secreting cells and cytokine-secreting CD4 and CD8 T cells in splenocytes. They show that varying Ag and/or AS03 dose in this influenza vaccination mouse model can strongly influence both the magnitude and pattern of the immune response elicited. These findings are highly relevant given the likelihood of expanded use of adjuvanted, dose-sparing vaccines and raise questions about the use of “standard” doses of vaccines in pre-clinical vaccine studies. See Abstract.
Specifically, Yam teaches that vaccine doses of 50 μl contained monovalent influenza A/Uruguay/716/2007H3N2 detergent-split inactivated Ag (30 pg - 3 μg HA content; GSKVaccines, Ste-Foy, QC, Canada) and one of two variants of AS03 (GSK Vaccines, Rixensart, Belgium). See page 2, left column, para 5.
Yam teaches that the authors compared AS03A with half the amount of adjuvant (AS03B) to unadjuvanted formulations. After a single immunization, unadjuvanted low-dose (0.03–0.003 μg) vaccines elicited low but detectable HAI titers (Figure1C). Generally, use of the adjuvant increased antibody titers. AS03B functioned as efficiently as AS03A with 0.03 μg Ag, but at the lower dose (0.003 μg), AS03B generated a better response than AS03A in terms of HAI antibodies (Figure1C). After booster immunization, 0.03 or 0.003 μg Ag with AS03A or AS03B generated similar HAI titers, which were higher than unadjuvanted vaccine (Figure1D). Unadjuvanted low-dose vaccines tended to generate lower titers than the unadjuvanted high- dose formulation. The authors were unable to reproducibly detect HAI titers after two immunizations at Ag doses of <0.0003 μg with AS03A or AS03B in their mouse model (Figures1C,D). These very low Ag doses also failed to generate detectable immune responses by ELISA, MN assays, ELISpot, and lymphoproliferation in restimulated Splenocytes (data not shown). Therefore, they focused on low Ag doses of 0.03 and 0.003 μg in their subsequent studies. Similar to the HAI results, two immunizations of AS03-adjuvanted, low-dose vaccines tended to induce higher concentrations of influenza HA-specific IgG by ELISA than unadjuvanted vaccine (Figure2A). The strength of antibody binding (avidity) was not significantly changed in response to Ag dose or use of AS03 adjuvant (Figure2B). After two immunizations with 0.03μg + AS03A/B or 0.003 μg+AS03A/B, MN titers were equivalent or superior to those observed with unadjuvanted formulations (Figure2C). See e.g. page 4. Yam teaches that mice were immunized intramuscularly on days 0 and 21, and sera from individual mice were analyzed. See e.g. Figure 1 legend.
In summary, Yam teaches immunizing mice against influenza infection with inactivated influenza virus vaccine containing various Ag doses from microgram levels to pictogram levels in such volume as 50 microliter. Yam explicitly teaches immunizing mice with influenza vaccine at a dose range of 0.03–0.003 μg vaccines with or without adjuvant.
Yam’s teachings indicate that vaccine dose can be optimized by testing different antigen amounts in subjects through routine experimentation. However, Yam teaches that the inactivated influenza virus vaccine was administer intramuscularly, it does not teach or suggest delivering the vaccine via a mucosal route to a human subject.
Edwards teaches a method for eliciting or inducing an immune response in a human or animal subject, comprises administering a composition comprising an antigen and an adjuvant, wherein the composition is administered to the subject by the intra-lung route. See Abstract. Specifically, it teaches that groups of sheep were immunized, by the Subcutaneous (S/c) or intra-lung (lung) routes with three doses, at three week intervals, of influenza virus antigen (influenza antigen) alone or the antigen formulated with 100 ug ISCOMATRIXTM adjuvant (IMX=ISCOMATRIXTM adjuvant). See e.g. [0018]. It teaches that Influenza antigen used in these studies was sucrose gradient purified A/New Calcdonia 20/99 H1N1 virus, which had been inactivated and detergent disrupted, that antigen concentration was based on haemagglutinin content and determined by single radial immunodiffusion, and that prior to immunization, vaccine formulations were prepared by admixing an appropriate quantity of antigen with ISCOMATRIXTM adjuvant. See e.g. [0050]. Table 1 presents experimental immunization results with different amounts of influenza antigen by intra-lung administration, with dose amount from 0.008 g to 15 g.   
Patil teaches that stable vaccines administered to the lungs by inhalation could circumvent many of the problems associated with current immunizations against respiratory infections. The authors earlier provided proof of concept in mice that pulmonary delivered whole inactivated virus (WIV) influenza vaccine formulated as a stable dry powder effectively elicits influenza-specific antibodies in lung and serum. They investigate the suitability of various Toll-like receptor (TLR) ligands and the saponin-derived compound GPI-0100 to serve as adjuvant for influenza vaccine administered to the lungs as dry powder. The TLR ligands palmitoyl-3-cysteine-serine-lysine-4 (Pam3CSK4), monophosphoryl lipid A (MPLA) and CpG oligodeoxynucleotides (CpG ODN) as well as GPI-0100 tolerated the process of spray freeze-drying well. Their results indicate that a GPI-0100-adjuvanted dry powder influenza vaccine is a safe and effective alternative to current parenteral vaccines. See Abstract. 
Specifically, Patil teaches that Mice (n = 6) were vaccinated under isoflurane/O2 anesthesia via the pulmonary route twice, with an interval of 3 weeks as described previously [23]. Briefly, the mice were intubated using a modified Autoguard catheter (Becton Dickinson, Breda, The Netherlands). Mice were held in an upright position and powder vaccine was delivered to the lungs by applying a single puff of 200 l using a dry powder insufflator (DPI, Penn-Century Inc., Wyndmoor, USA). Prior to immunization the approximate dose propelled from the DPI was estimated using the anthrone assay, a colorimetric test that quantitates carbohydrates, in our case inulin [28]. A 200 l puff with the air pump Model AP-1 (Penn-Century) was found to deliver approximately 500 g powder containing 2.5 g HA (data not shown). When evaluating inflammatory responses in the lung, 50 l of HBS containing 10 g LPS was pulmonary administered to mice as positive control. Administration was done using an IA-1C micro-sprayer attached to a FMJ-250 high-pressure syringe (Penn-Century Inc., Wyndmoor, USA). See e.g. page 233, left column, para 3. Even though Patil teaches that each mouse was administered by a puff of 200 l including 500 g powder which contains 2.5 g HA, it is silent on how much inactivated influenza virus antigen (note: inactivated influenza virus antigen also contains other viral proteins and other viral materials) was administered to the lung of an animal (considering only a fraction of aerosol in the puff can be inhaled and of which only a fraction can reach the lung).
In summary, Edwards and Patil each individually teaches a study on immunizing a subject with inactivated influenza virus vaccine by administering the vaccine to the lungs. Edwards teaches the process of testing different antigen amounts for efficacy of inducing immune response while Patil specifically teach delivery of the antigen via aerosol. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to expand the study of Yam, Edwards, and/or Patil by testing different antigen doses administered to test subjects, including human subjects, by increasing and decreasing antigen amounts in doses to be administered as well as testing different delivery routes known at the time of invention. One would have been motivated to do so to optimize the immunization process (or finding out minimum effective dosage amount for saving cost). It would also have been obvious to test potentially effective vaccine doses based on animal studies in human subjects to develop a vaccination strategy for human subjects.  As to the claimed dosage ranges, one of skill in the art would have tested them in routine experimental procedures to observe if such dosages are sufficient for inducing effective immune response, unless there is evidence that the claimed method produce unexpected results.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648